DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 36 (Amended): please amend to read as follows:
	“a rotational axis (438) of the brush (400)” on Pg. 2, line 7;
“the rotational axis (438) of the body (402) of the brush (400)” on Pg. 2, line 13;
“the rotational axis (438) of the body (402) of the brush (400)” on Pg. 2, line 15;
“the rotational axis (438) of the body (402) of the brush (400)” on Pg. 3, lines 23-24.

Claim 37 (Amended): please amend to read as follows:
	“the rotational axis (438) of the body (402) of the brush (400)” in line 2.


Claim 46 (Amended): please amend to read as follows:
	“the first surface (450) of the workpiece (170)” in line 1;
“the third surface (452) of the workpiece (170)” in line 2.

Claim 47 (Amended): please amend to read as follows:
	“the third surface (452) of the workpiece (170)” in line 1;
	“the rotational axis (438) of the body (402) of the brush (400)” in line 2.

Claim 48 (Amended): please amend to read as follows:
	“the first surface (450) of the workpiece (170)” in line 1;
“the third surface (452) of the workpiece (170)” in line 2.

Claim 49 (Amended): please amend to read as follows:
	“the first surface (450) of the workpiece (170)” in line 1;
“the third surface (452) of the workpiece (170)” in line 2.

Claim 50 (Amended): please amend to read as follows:
	“the first surface (450) of the workpiece (170)” in line 1;
“the second surface (454) of the workpiece (170)” in line 2.

Claim 51 (Amended): please amend to read as follows:
	“the first end (407) of the body (402) of the brush (400)” in line 3;
	“the second end (411) of the body (402) of the brush (400)” in line 8;
of the body (402) of the brush (400)” in line 9;
	“the second end (411) of the body (402) of the brush (400)” in line 9;
	“the channel (408) of the body (402) of the brush (400)” in line 10.

Claim 52 (Amended): please amend to read as follows:
	“the second end (411) of the body (402) of the brush (400)” in line 3;
	“the rotational axis (438) of the body (402) of the brush (400)” in line 4.

Claim 53 (Amended): please amend to read as follows:
	“the channel (408) of the body (402) of the brush (400)” in lines 1-2;
	“the first end (407) of the body (402) of the brush (400)” in lines 2-3;
	“the second end (411) of the body (402) of the brush (400)” in line 3.

Claim 54 (Amended): please amend to read as follows:
	“the first end (407) of the body (402) of the brush (400)” on Pg. 9, lines 1-2;
“the channel (408) of the body (402) of the brush (400)” on Pg. 9, line 7.

Claim 55 (Amended): please amend to read as follows:
	“the rotational axis (438) of the body (402) of the brush (400)” in line 3;
	“the second end (411) of the body (402) of the brush (400)” in line 5;
“the rotational axis (438) of the body (402) of the brush (400)” in line 6;
“the first end (407) of the body (402) of the brush (400)” in line 8;
	“the second end (411) of the body (402) of the brush (400)” in line 8.

Claim Interpretation
	The term “normal” in the expression “normal distance” in claims 36, 38, 39, 40, 41, 42, 43, 44, and 45 has been interpreted according to its mathematical meaning and in view of Applicant’s specification to refer to a distance that is perpendicular from the first surface of the workpiece (Spec., para 00109; Drawings, Fig. 4).

	The terms “first”, “second”, etc. in the claims have been interpreted in accordance with Applicant’s specification as merely labels, and thus do not impose ordinal, positional, or hierarchical requirements on the items in the claims to which these terms refer (Spec., para 0029).
	
Reasons for Allowance
Claims 36-55 are allowed. The invention of independent claim 36 is drawn to a method of delivering a glutinous substance to a workpiece. The method comprises using an end-effector with a brush.
The cited prior arts of record, whether alone or in combination, fail to teach or fairly suggest, in the context of independent claim 36, the bristles are not parallel to the rotational axis of the body of the brush, wherein: the bristles are arranged into a thatch, comprising a frusto-conical portion, a cylindrical portion, a boundary between the frusto-conical portion and the cylindrical portion, and a crown, which is opposite the first end of the body; and the cylindrical portion of the thatch terminates at the crown of the thatch; while rotating the brush relative to the workpiece about the rotational axis of the body of the brush, urging the glutinous substance from the end-effector through the channel of the body of the 
Support for the allowable subject matter can be found in Figs. 2 and 4 of Applicant’s Drawings and the description thereof (Spec., para 0040, 0060).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717